PER CURIAM.
By petition for writ of certiorari we have been asked to review the decision of the District Court of Appeal, Second District, in the case of Patrick v. Faircloth Buick Company, 185 So.2d 522.
The petition reflected apparent jurisdiction in this Court and we issued the writ and have heard oral argument of the parties. After hearing argument and upon further consideration of the matter, we have determined that the decisions relied upon by the Petitioner present no direct conflict as required by Article V, Section 4, Florida Constitution, F.S.A. The writ is discharged.
It is so ordered.
THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.
THORNAL, C. J., DREW, J., and Mc-MULLEN, Circuit Judge, dissent.